
	

115 S1407 IS: Made in America Deduction Enhancement (MADE) Act
U.S. Senate
2017-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1407
		IN THE SENATE OF THE UNITED STATES
		
			June 22, 2017
			Mr. Coons (for himself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to enhance tax incentives for manufacturing in the
			 United States. 
	
	
 1.Short titleThis Act may be cited as the Made in America Deduction Enhancement (MADE) Act. 2.Enhanced deduction for certain domestic production (a)In generalSection 199 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
					(e)Enhanced manufacturing deduction
 (1)In generalIf an eligible taxpayer has qualified core manufacturing income for any taxable year, the amount otherwise allowable as a deduction under subsection (a) shall be increased by the applicable percentage of the least of—
 (A)the qualified core manufacturing income of the taxpayer for the taxable year, (B)the qualified production activities income of the taxpayer for the taxable year, or
 (C)taxable income (determined without regard to this section). (2)Eligible taxpayerFor purposes of this subsection, the term eligible taxpayer means, with respect to any taxable year, any taxpayer if the domestic input percentage for such taxable year is more than 75 percent.
 (3)Domestic input percentageFor purposes of this subsection— (A)In generalThe term domestic input percentage means the ratio (expressed as a percentage) of—
 (i)domestically produced input costs, to (ii)the total costs of direct material inputs included in the cost of goods sold which are allocable to gross receipts derived from qualified property.
 (B)Domestically produced input costsFor purposes of subparagraph (A)— (i)In generalThe term domestically produced input costs means the costs described in subparagraph (A)(ii) for materials—
 (I)which become an integral part of property produced by the eligible taxpayer, or (II)which can be identified or associated with particular units or groups of units of property produced by the eligible taxpayer,
 if all or virtually all of such material is produced in the United States.(ii)DeterminationFor purposes of this subparagraph— (I)the determination of whether all or virtually all of a material is produced in the United States shall be made based on rules similar to the guidelines of the Federal Trade Commission with respect to goods advertised as Made in USA, and
 (II)all or virtually all of a material shall not be treated as produced in the United States unless the taxpayer has a reasonable basis to support such claim.
 (iii)United StatesFor purposes of this subparagraph, the United States includes any possession of the United States. (4)Qualified core manufacturing income; qualified propertyFor purposes of this subsection—
 (A)In generalThe term qualified core manufacturing income means for any taxable year the qualified production activities income which is attributable to the manufacture of qualified property during such taxable year.
 (B)Qualified propertyThe term qualified property means tangible personal property other than— (i)a film,
 (ii)computer software, (iii)property described in section 168(f)(4),
 (iv)a natural resource extracted by the taxpayer, or (v)property produced in a farming business (within the meaning of section 263A(e)(4)).
 (5)Applicable percentageFor purposes of paragraph (1), the applicable percentage is the percentage which bears the same ratio to 9 percent as—
 (A)so much the domestic input percentage as exceeds 75 percent, bears to (B)25 percent.
							.
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			
